United States Court of Appeals
      for the Federal Circuit
                ______________________

  SHENYANG YUANDA ALUMINUM INDUSTRY
 ENGINEERING CO., LTD., YUANDA USA CORP.,
                 Plaintiffs

 JANGHO CURTAIN WALL AMERICAS CO. LTD.,
  PERMASTEELISA NORTH AMERICA CORP.,
  PERMASTEELISA SOUTH CHINA FACTORY,
   PERMASTEELISA HONG KONG LIMITED,
           Plaintiffs-Appellants

                           v.

 UNITED STATES, ARCHITECTURAL GLASS &
  ALUMINUM COMPANY, WALTERS & WOLF,
BAGATELOS ARCHITECTURAL GLASS SYSTEMS,
                   INC.,
            Defendants-Appellees
           ______________________

                 2018-1553, 2018-1554
                ______________________

    Appeals from the United States Court of International
Trade in Nos. 1:14-cv-00106-LMG, 1:14-cv-00107-LMG,
1:14-cv-00108-LMG, Judge Leo M. Gordon.
                ______________________

                Decided: March 18, 2019
                ______________________
2            SHENYANG YUANDA ALUMINUM v. UNITED STATES




    ARTHUR K. PURCELL, Sandler Travis & Rosenberg,
P.A., New York, NY, argued for plaintiff-appellant Jangho
Curtain Wall Americas Co. Ltd. Also represented by
KRISTEN SMITH, Washington, DC; EMI ITO ORTIZ, Miami,
FL.

    EMILY LAWSON, Harris Bricken McVay Sliwoski, LLP,
Seattle, WA, argued for plaintiffs-appellants Per-
masteelisa North America Corp., Permasteelisa South
China Factory, Permasteelisa Hong Kong Limited. Also
represented by ADAMS LEE.

    DOUGLAS GLENN EDELSCHICK, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, argued for defendant-appellee
United States. Also represented by REGINALD THOMAS
BLADES, JR., JEANNE DAVIDSON, JOSEPH H. HUNT; SCOTT
DANIEL MCBRIDE, Office of the Chief Counsel for Import
Administration, United States Department of Commerce,
Washington, DC.

    DAVID MATTHEW SPOONER, Barnes & Thornburg LLP,
Washington, DC, argued for defendants-appellees Archi-
tectural Glass & Aluminum Company, Walters & Wolf,
Bagatelos Architectural Glass Systems, Inc. Also repre-
sented by CHRISTINE JULIET SOHAR HENTER, CLINTON YU.
                  ______________________

    Before PROST, Chief Judge, NEWMAN and TARANTO,
                     Circuit Judges.
TARANTO, Circuit Judge.
    In 2011, acting under 19 U.S.C. §§ 1671, 1673, and re-
lated provisions, the United States Department of Com-
merce issued antidumping and countervailing duty orders
covering aluminum extrusions from the People’s Republic
of China. Aluminum Extrusions from the People’s Repub-
lic of China, 76 Fed. Reg. 30,650, 30,650–53 (Dep’t of
SHENYANG YUANDA ALUMINUM v. UNITED STATES                  3



Commerce May 26, 2011) (antidumping duty order) (AD
Order); Aluminum Extrusions from the People’s Republic
of China, 76 Fed. Reg. 30,653, 30,653–55 (May 26, 2011)
(countervailing duty order) (CVD Order). Questions arose
immediately about the application of the AD & CVD Orders
to various imports from the People’s Republic of China that
involve a “curtain wall”—the non-structural cladding of
certain buildings such as office towers, composed of panels
having aluminum frames and glass or other sheathing ma-
terial, with the panels attached to steel, concrete, or other
structural building elements. We have addressed that sub-
ject once before. In 2012, in a matter involving some of the
plaintiffs in the present cases, three domestic companies
sought and obtained from Commerce a ruling that certain
imports of portions of an overall curtain wall are within the
scope of the AD & CVD Orders, and we upheld Commerce’s
determination. Shenyang Yuanda Aluminum Indus. Eng’g
Co. v. United States, 776 F.3d 1351 (Fed. Cir. 2015) (Yu-
anda CAFC 2015).
    In 2013, while that matter was pending in the Court of
International Trade, Shenyang Yuanda Aluminum Indus-
try Engineering Co., Ltd. and Yuanda USA Corp. (collec-
tively, Yuanda) initiated the present matter. Yuanda
sought a scope ruling from Commerce that the AD & CVD
Orders do not cover curtain wall units when imported un-
der a contract for an entire curtain wall. Commerce initi-
ated a scope inquiry and solicited participation by
“interested parties.” J.A. 586. Jangho Curtain Wall Amer-
icas Co., Ltd. (Jangho) and Permasteelisa North America
Corp., Permasteelisa South China Factory, and Per-
masteelisa Hong Kong Ltd. (collectively, Permasteelisa)
participated, supporting Yuanda’s position. In March
2014, Commerce rejected the position of Yuanda, Jangho,
and Permasteelisa and ruled that the AD & CVD Orders
cover the curtain wall units at issue.
    Yuanda, Jangho, and Permasteelisa challenged that
determination, each filing its own complaint in the Court
4             SHENYANG YUANDA ALUMINUM v. UNITED STATES




of International Trade, which consolidated the cases with
the parties’ agreement. After a series of remands and re-
sulting agency rulings, the Court of International Trade ul-
timately affirmed Commerce’s determination that the AD
& CVD Orders cover—and do not exclude—the curtain wall
units shipped pursuant to a contract for a full wall. The
Court of International Trade’s judgment ordered liquida-
tion, in accordance with the decision, of entries whose liq-
uidation had been preliminarily enjoined, including entries
by Jangho and Permasteelisa. J.A. 26−27.
    Jangho and Permasteelisa have appealed to this court.
We undisputedly have statutory jurisdiction under 28
U.S.C. § 1295(a)(5). We hold that Jangho and Per-
masteelisa have constitutional standing, and we affirm the
decision of the Court of International Trade.
                             I
                             A
    The language of the AD & CVD Orders is materially
the same for present purposes, so we quote only the AD Or-
der. In defining the “Scope of the Order,” the AD Order
begins by stating that “[t]he merchandise covered by the
order is aluminum extrusions which are shapes and forms,
produced by an extrusion process, made from” specified
aluminum alloys. 76 Fed. Reg. at 30,650. After some lan-
guage not pertinent to the present issues, the AD Order
then states that it covers aluminum-extrusion “parts for”
finished products, but not finished merchandise itself; that
parts for curtain walls are among the parts covered; and
that the covered parts include “subassemblies” unless “im-
ported as part of” a specified “finished goods ‘kit’”:
    Subject aluminum extrusions may be described at
    the time of importation as parts for final finished
    products that are assembled after importation, in-
    cluding, but not limited to, window frames, door
    frames, solar panels, curtain walls, or furniture.
SHENYANG YUANDA ALUMINUM v. UNITED STATES                  5



   Such parts that otherwise meet the definition of
   aluminum extrusions are included in the scope.
   The scope includes the aluminum extrusion compo-
   nents that are attached (e.g., by welding or fasten-
   ers) to form subassemblies, i.e., partially
   assembled merchandise unless imported as part of
   the finished goods ‘kit’ defined further below. The
   scope does not include the non-aluminum extrusion
   components of subassemblies or subject kits.
Id. at 30,650−51.
    The AD Order goes on to reinforce and elaborate on the
above language in several ways. It expressly “excludes fin-
ished merchandise containing aluminum extrusions as
parts that are fully and permanently assembled and com-
pleted at the time of entry.” Id. at 30,651. Relatedly, the
AD Order expands on the “finished goods kit” exclusion,
applicable to certain finished goods entering in kit form:
   The scope also excludes finished goods containing
   aluminum extrusions that are entered unassem-
   bled in a “finished goods kit.” A finished goods kit
   is understood to mean a packaged combination of
   parts that contains, at the time of importation, all
   of the necessary parts to fully assemble a final fin-
   ished good and requires no further finishing or fab-
   rication, such as cutting or punching, and is
   assembled “as is” into a finished product. An im-
   ported product will not be considered a “finished
   goods kit” and therefore excluded from the scope of
   the investigation merely by including fasteners
   such as screws, bolts, etc. in the packaging with an
   aluminum extrusion product.
Id. In 2012, in another proceeding, Commerce summarized
some of the above by stating that subassemblies are prod-
ucts that are designed to work with other parts to form a
larger structure or system and are excluded from coverage
6             SHENYANG YUANDA ALUMINUM v. UNITED STATES




if they “enter the United States as ‘finished goods’ or ‘fin-
ished goods kits’ and . . . require no further ‘finishing’ or
‘fabrication.’” Preliminary Scope Ruling: Aluminum Extru-
sions from the People’s Republic of China, Initiation and
Preliminary Scope Ruling on Side Mount Valve Controls,
Nos. C-570-968 & A-570-967 (Dep’t of Commerce Sept. 24,
2012) at 6–7; J.A. 532–33.
                              B
     Congress has authorized Commerce to make determi-
nations of “whether a particular type of merchandise is
within the class or kind of merchandise described in an ex-
isting finding of dumping or antidumping or countervailing
duty order.” 19 U.S.C. § 1516a(a)(2)(B)(vi). Commerce has
implemented the statute by adopting a regulatory proce-
dure for “[s]cope rulings.” 19 C.F.R. § 351.225.
    In a letter dated March 26, 2013, Yuanda petitioned
Commerce for a scope ruling on whether “complete and fin-
ished curtain wall units that are produced and imported
pursuant to a contract to supply a complete curtain wall”
are covered by the AD & CVD Orders. J.A. 453 (capitaliza-
tion omitted). Commerce invited participation by “inter-
ested parties.” J.A. 586. 1 Jangho and Permasteelisa (as



    1    The statute defines “interested party,” as relevant
here, to include “a foreign manufacturer, producer, or ex-
porter, or the United States importer, of subject merchan-
dise.” 19 U.S.C. § 1677(9)(A). The statute defines “subject
merchandise” to mean “the class or kind of merchandise
that is within the scope of an investigation, a review, a sus-
pension agreement, an order under this subtitle or section
1303 of this title [repealed], or a finding under the Anti-
dumping Act, 1921.” 19 U.S.C. § 1677(25). The statutory
definition of “interested party” governs matters arising un-
der 19 U.S.C. § 1516a. See 19 U.S.C. § 1516a(f) (“For
SHENYANG YUANDA ALUMINUM v. UNITED STATES                    7



well as a coalition of domestic companies) filed comments
as interested parties: “Jangho and Permasteelisa claimed,
and Commerce accepted, that each of them was ‘a foreign
manufacturer, producer, or exporter, or the United States
importer, of subject merchandise,’” U.S. Br. at 35, and the
Court of International Trade so found as well, Shenyang
Yuanda Aluminum Industry Engineering Co. v. United
States, 146 F. Supp. 3d 1331, 1333 n.3 (Ct. Int’l Trade 2016)
(February 2016 CIT Decision).
    On March 27, 2014, Commerce issued its “Final Scope
Ruling on Curtain Wall Units that are Produced and Im-
ported Pursuant to a Contract to Supply a Curtain Wall”
(March 2014 Commerce Ruling), determining that the cur-
tain wall units at issue are covered by the AD & CVD Or-
ders. J.A. 422–49. Commerce rested its determination on
two conclusions. First, quoting the AD & CVD Orders’
“parts” language, Commerce concluded that “a curtain wall
unit is covered by the [AD & CVD Orders] based on the
plain language of the scope”: “A curtain wall unit is a
‘part[] for . . . curtain walls’ because it is but one piece of
the finished product which forms the entire outer structure
of the building.” J.A. 443 (footnote omitted; emphasis
added). Second, Commerce concluded that “curtain wall
units imported in various combinations and staged to ulti-
mately form a curtain wall are not finished goods kits.”
J.A. 445. For those reasons, Commerce found “that Yu-
anda’s curtain wall units that are produced and imported
pursuant to a contract to supply a curtain wall are with the
scope of the” AD & CVD Orders. J.A. 448.
   Two weeks later, Commerce issued an instruction to
U.S. Customs and Border Protection (CBP). It told CBP


purposes of this section . . . (3) The term ‘interested party’
means any person described in section 1677(9) of this ti-
tle.”); see also 19 C.F.R. § 351.102 (referring to statutory
definitions for part 351).
8             SHENYANG YUANDA ALUMINUM v. UNITED STATES




that it had “found that Yuanda’s curtain wall units that are
produced and imported pursuant to a contract to supply a
curtain wall are within the scope of the order.” J.A. 615.
In the next sentence, reflecting the title and reasoning of
the March 2014 Commerce Ruling, Commerce stated its
conclusion in general, non-company-specific terms: “Cur-
tain wall units that are produced and imported pursuant
to a contract to supply a curtain wall fall short of the final
finished curtain wall that envelops an entire building.” Id.
Commerce then instructed in general terms: “CBP should
suspend liquidation of entries of curtain wall units that are
produced and imported pursuant to a contract to supply a
curtain wall . . . .” Id. That language was not limited to
Yuanda’s entries; it was more general, thus also covering
Jangho’s and Permasteelisa’s entries. 2
     On April 25, 2014, Yuanda challenged the March 2014
Commerce Ruling by filing an action in the Court of Inter-
national Trade under 19 U.S.C. § 1516a(a)(2)(A)(ii) and
(a)(2)(B)(vi) and 28 U.S.C. § 1581(c). See J.A. 409 (Docket
for CIT Case No. 14-00106; summons and opening of case,
with complaint filed May 21, 2014). On May 23, 2014,
Jangho and Permasteelisa brought their own separate ac-
tions (CIT Case Nos. 14-00107 and 14-00108, respectively)
to challenge the March 2014 Commerce Ruling, alleging ex-
pressly that as a result of that ruling their products were
now subject to antidumping and countervailing duties.
J.A. 590 (“As a result of Commerce’s scope ruling, Jangho’s
curtain wall systems and curtain wall units are now sub-
ject to the aluminum extrusions orders.”), 602 (“As a result
of Commerce’s Scope Ruling, Permasteelisa’s curtain wall



    2   On March 21, 2018, Commerce amended its more
general instructions to CBP so that the instructions would
limit the “suspen[sion] of liquidation of entries [to] Yu-
anda’s curtain wall units.” J.A. 756. Our decision is not
altered by Commerce’s changes to its instructions to CBP.
SHENYANG YUANDA ALUMINUM v. UNITED STATES                  9



is now subject to the [AD & CV] Orders.”). The government
never filed a pleading or motion to contest that allegation
or to dismiss or otherwise grant judgment against Jangho’s
or Permasteelisa’s complaints on standing grounds. In-
stead, on July 16, 2014, the Court of International Trade
granted the government’s unopposed motion to consolidate
Jangho’s and Permasteelisa’s cases with Yuanda’s. See
J.A. 411; Consented Mot. to Consolidate Cases, Shenyang
Yuanda Aluminum Indus. Eng’g Co. v. United States, No.
1:14-cv-00106-LMG (CIT Case 106), ECF No. 26; Order
Granting Mot. To Consolidate Cases, CIT Case 106, ECF
No. 28.
    In September 2014, Yuanda, Jangho, and Per-
masteelisa each filed a motion for judgment on the agency
record under U.S. Court of International Trade Rule 56.2.
J.A. 411−12; Mots. for J. on Agency R., CIT Case 106, ECF
Nos. 37, 38, 39; . On December 9, 2014, Commerce filed an
unopposed motion to voluntarily remand the consolidated
matters to Commerce, and the court granted the remand
the same day. See J.A. 412–13; Consented Mot. to Remand
Case, CIT Case 106, ECF No. 49; Order Granting Mot. for
Voluntary Remand, CIT Case 106, ECF No. 50. The pur-
pose of the remand was for Commerce to consider an ex-
hibit concerning curtain walls that was in the record of the
underlying investigations that led to the AD & CVD Orders
(J.A. 359–10) but that Commerce had not considered in
March 2014 because no party had relied on it.
    Before the remand got underway, Jangho and Per-
masteelisa asked the Court of International Trade to issue
preliminary injunctions to stop liquidations of their entries
of curtain wall units imported under contracts for entire
curtain walls. J.A. 413; CIT Docket Nos. 54 (Dec. 16, 2014),
57 (Dec. 19, 2014). After Permasteelisa modified its initial
request, the government did not oppose issuance of prelim-
inary injunctions covering Jangho or Permasteelisa,
whether on standing grounds or on any other basis. See
J.A. 413; CIT Docket No. 59 (Dec. 19, 2014) (government
10             SHENYANG YUANDA ALUMINUM v. UNITED STATES




statement of affirmative agreement as to Permasteelisa).
On December 23, 2014, the Court of International Trade
granted preliminary injunctions against liquidations of
Permasteelisa’s and Jangho’s “entries of curtain wall units
that are produced and imported pursuant to a contract to
supply a curtain wall identified in the administrative scope
proceeding . . . entitled ‘Final Scope Ruling on Curtain Wall
Units that are Produced and Imported Pursuant to a Con-
tract to Supply a Curtain Wall,’ dated March 27, 2014.”
J.A. 413; CIT Docket Nos. 62 (Permasteelisa merchandise),
63 (Jangho merchandise). Commerce informed CBP of
those injunctions concerning Jangho’s and Permasteelisa’s
merchandise. See J.A. 688, 692, 696, 700.
    On the voluntary remand, Commerce reviewed the pre-
viously undiscussed exhibit and, on March 11, 2015,
reached the same conclusion it had reached in March 2014.
See Final Results of Redetermination Pursuant to Court
Remand (March 2015 Commerce Ruling); J.A. 300–17. By
that time, this court had rendered its decision in Yuanda
CAFC 2015, as Commerce noted. J.A. 308–09. Focusing
on the AD & CVD Orders’ language concerning what a kit
must contain “at the time of importation” to come within
the “finished goods kit” exclusion, Commerce concluded: “a
unitized curtain wall shipped as curtain wall units can be
excluded as a ‘finished goods kit,’ but only if all of the nec-
essary curtain wall units are imported at the same time in
a manner that they can be assembled into a finished cur-
tain wall upon importation.” J.A. 315; see J.A. 317 (“[F]or
the ‘finished goods kit’ exclusion to be met in the context of
unassembled unitized curtain walls, all the necessary cur-
tain wall units must be imported at the same time as a sin-
gle entry to assemble the curtain wall.”). Commerce relied
on the AD & CVD Orders and the filings leading up to their
issuance, together with concerns about administering a
rule that would require temporally extended monitoring of
related entries. J.A. 313–41. “As this [interpretation] does
not describe Yuanda’s merchandise, the ‘finished goods kit’
SHENYANG YUANDA ALUMINUM v. UNITED STATES                   11



exclusion does not apply to its curtain wall units exported
pursuant to a curtain wall contract.” J.A. 317.
     Upon the filing of the March 2015 Commerce Ruling
with the Court of International Trade, Yuanda, Jangho,
and Permasteelisa renewed their challenges and provided
additional briefing to support their motions under Rule
56.2 for judgment on the agency record. The government
opposed their motions and, in its opposition, asked for judg-
ment in its favor. See J.A. 415; Def.’s Resp. to Pls.’ Rule
56.2 Mots., CIT Case 106, ECF No. 85. On February 9,
2016, the Court of International Trade remanded for a sec-
ond time. February 2016 CIT Decision, 146 F. Supp. 3d at
1354. The court noted that the evidence suggested that “‘it
is simply not possible for a complete curtain wall to enter
as a “kit”’—i.e., all at once.” Id. at 1351. For that and other
reasons, the court deemed unreasonable Commerce’s posi-
tion, or at least Commerce’s explanation of its position in
light of earlier scope rulings, that an entire curtain wall
needs to be imported at the same time to be excluded from
the AD & CVD Orders; the court suggested that it should
suffice if a “subassembly” arrived containing everything
needed to assemble that subassembly, with no further fin-
ishing or fabrication. Id. at 1342–54. 3



    3   Besides defending the March 2015 Commerce Rul-
ing, the government opposed the argument by Jangho and
Permasteelisa that Commerce must expressly include
them and their merchandise in instructions to CBP regard-
ing liquidation, even while the government acknowledged:
“We expect that CBP will consider Commerce’s scope rul-
ings in determining whether future entries of the same or
similar merchandise are covered by the scope of the orders,
so Jangho and Permasteelisa are correct in claiming that,
to the extent they import curtain wall units pursuant to a
curtain wall contract, the [March 2014 Commerce Ruling]
12            SHENYANG YUANDA ALUMINUM v. UNITED STATES




    In its May 12, 2016 ruling on remand, Commerce reg-
istered its “respectful protest” against the legal analysis of
the February 2016 CIT Decision. Final Results of Redeter-
mination Pursuant to Court Remand, CIT Case 106, ECF
No. 109 (May 2016 Commerce Ruling); J.A. 148. Commerce
expanded the record and conducted further analysis. J.A.
146–249. Relying on this court’s Yuanda CAFC 2015 deci-
sion, Commerce reiterated its view that only a curtain wall,
not a curtain wall unit, is a finished good and that the ex-
clusion at issue requires (as a threshold condition, not the
only condition) entry at the same time of all units that will
form a curtain wall. J.A. 172–74. Commerce also observed
that “even if curtain wall units were a final, finished good,
which the Federal Circuit has rejected, . . . in addition to
fasteners, there are additional procedures which are
needed to install a curtain wall unit into a curtain wall,” so
that “curtain wall units are not ready to be installed upon
importation ‘as is,’ such that they could” fall within the AD
& CVD Orders’ exclusion at issue. J.A. 175; see J.A. 188–
98. But Commerce read the February 2016 CIT Decision
as precluding a scope ruling that would make the AD &
CVD Orders’ exclusion unavailable if the record showed
that curtain wall units are not regularly, or perhaps ever,
imported so that all units needed for a single wall arrive at
the same time under a single-entry form. J.A. 183. On that
understanding, because the record contained no “evidence
that any exporter or importer in the curtain wall industry
ships its curtain wall units in [that] manner,” J.A. 249,
Commerce ruled, “in accordance with the [February 2016
CIT Decision] and under protest,” that “Yuanda’s curtain
wall units imported pursuant to a long-term contract are


and [March 2015 Commerce Ruling] will be relevant to
CBP’s analysis.” Defendant’s Resp. to Plaintiffs’ Rule 56.2
Motions at 37, CIT Docket No. 85 (Sept. 18, 2015). The
court did not reach that issue. February 2016 CIT Deci-
sion, 146 F. Supp. 3d at 1354 n.160.
SHENYANG YUANDA ALUMINUM v. UNITED STATES                 13



excluded from the scope” of the AD & CVD Orders. J.A.
183; see J.A. 249. Although Commerce observed that it
“continues to conduct its analysis solely on Yuanda’s mer-
chandise,” J.A. 229, much of its analysis identified grounds
for coverage by the Orders that could readily apply to oth-
ers’ merchandise.
    The domestic industry parties, who were on the losing
end of Commerce’s (under-protest) ruling, turned to the
Court of International Trade—which rejected Commerce’s
conclusion that the February 2016 CIT Decision had com-
pelled finding the exclusion applicable and remanded once
again. Shenyang Yuanda Aluminum Indus. Eng’g Co. v.
United States, 181 F. Supp. 3d 1348, 1360 (Ct. Int’l Trade
2016) (October 2016 CIT Decision). The court instructed
Commerce to focus on whether each curtain wall unit is a
finished “discrete subunit,” rather than asking “whether
the product at issue is ‘a part of a larger structure or sys-
tem.’” Id. at 1357–59. And it noted, as warranting further
consideration, facts that Commerce had mentioned in its
May 2016 ruling—the additional procedures and materials
required for finishing a group of curtain wall units making
up less than a full curtain wall. Id. at 1359–60.
    On January 19, 2017, Commerce entered its Final Re-
sults of Third Redetermination Pursuant to Court Remand
(January 2017 Commerce Ruling). J.A. 39–118. Com-
merce determined, as it had in March 2014 and March
2015, that the curtain wall units at issue are not excluded
from the coverage of the AD & CVD Orders. J.A. 118. Com-
merce reconsidered the origin of the relevant exclusion lan-
guage of the AD & CVD Orders and determined that the
Petitioner (seeking those Orders) “intended for that exclu-
sion to apply only when all the parts making up a finished
curtain wall are imported into the United States as one en-
try and can be fully assembled into a finished curtain wall
at that time,” even if the Petitioner may “not have consid-
ered, or known, that, as a rule, curtain walls do not enter
the United States as a single entry.” J.A. 57. Commerce
14            SHENYANG YUANDA ALUMINUM v. UNITED STATES




reiterated that, under this court’s Yuanda CAFC 2015 de-
cision, the curtain wall units for a single curtain wall, when
entered separately over an extended time, are not within
the exclusion. J.A. 59–65. But Commerce now also made
findings of fact that the curtain wall units at issue are out-
side the exclusion on the narrower ground that they are not
ready for installation “as is” but instead require additional
material, and further finishing and fabrication, for assem-
bly. J.A. 65–74.
     The Court of International Trade upheld that ruling.
Shenyang Yuanda Aluminum Indus. Eng’g Co. v. United
States, 279 F. Supp. 3d 1209 (Ct. Int’l Trade 2017) (Decem-
ber 2017 CIT Decision), J.A. 34–37. The court relied on
Commerce’s narrower findings establishing that “the indi-
vidual curtain wall units do not contain all parts necessary
to install them,” require further finishing or fabrication be-
fore assembly, and hence are “not suitable for installation
‘as is.’” Id. at 1213–14. The court issued its Judgment the
same day, ordering liquidation of entries that had been
subject to the preliminary injunctions, which include en-
tries by Jangho and Permasteelisa. J.A. 26−27.
     Jangho and Permasteelisa appeal. Yuanda does not.
                              II
     Before defending both Commerce’s broader and nar-
rower rationales as grounds to affirm the Court of Interna-
tional Trade’s decision, the government presents a
threshold jurisdictional contention as a ground for dismis-
sal of the appeals. It argues that Jangho and Per-
masteelisa lacked constitutional standing to bring their
cases to challenge Commerce’s scope ruling. We review
whether a party has standing de novo, Rack Room Shoes v.
United States, 718 F.3d 1370, 1374 (Fed. Cir. 2013), though
underlying facts are reviewed under the standards appro-
priate to the procedural setting, Lujan v. Defenders of Wild-
life, 504 U.S. 555, 561 (1992); Canadian Lumber Trade All.
v. United States, 517 F.3d 1319, 1331 (Fed. Cir. 2008).
SHENYANG YUANDA ALUMINUM v. UNITED STATES                 15



     The government raises no statutory objection to
Jangho’s and Permasteelisa’s right to challenge the scope
ruling in the Court of International Trade and in this court.
It accepts that Jangho and Permasteelisa, having partici-
pated by invitation as interested parties in Commerce’s
proceeding, are authorized by statute to pursue their chal-
lenges to Commerce’s scope ruling. Indeed, Congress spec-
ified in 19 U.S.C. § 1516a(a)(2)(A)(ii) that an “interested
party who is a party to the proceeding in connection with
which the matter arises may commence an action” to chal-
lenge “a determination described in clause (vi) of subpara-
graph (B),” which is a “determination by the administering
authority as to whether a particular type of merchandise is
within the class or kind of merchandise described in an ex-
isting finding of dumping or antidumping or countervailing
duty order,” 19 U.S.C. § 1516a(a)(2)(B)(vi); see also 28
U.S.C. § 1581(c) (giving the Court of International Trade
jurisdiction over any civil action commenced under 19
U.S.C. § 1516a)). Commerce treated Jangho and Per-
masteelisa as “interested parties.” See J.A. 586, 431−41,
318−38, 183−249, 75−117. Before us, the government
agrees that “Jangho and Permasteelisa participated in the
scope proceeding as interested parties.” U.S. Br. at 24.
    The government contends, however, that Jangho and
Permasteelisa lack constitutional standing. For such
standing to exist, a plaintiff must have already suffered or
be imminently threatened with a concrete, particularized
injury, that is fairly traceable to the challenged conduct,
and that is likely to be redressed by a favorable court rul-
ing. See, e.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547
(2016); Summers v. Earth Island Inst., 555 U.S. 488, 493
(2009); Defenders of Wildlife, 504 U.S. at 560–61. The gov-
ernment argues that, from the outset of their filing of com-
plaints in 2014, Jangho and Permasteelisa have not met
those requirements because “the challenged agency deci-
sion pertains to Yuanda’s merchandise only.” U.S. Br. at
24 (capitalization omitted), 27−33. The government frames
16            SHENYANG YUANDA ALUMINUM v. UNITED STATES




its argument as an assertion of lack of standing to chal-
lenge “the Yuanda Scope Ruling,” id. at 22, 29−31, which is
the March 2014 Commerce Ruling, id. at 2, 8, 10, 12−13,
16; it neither differentiates among the Commerce determi-
nations from March 2014 through October 2016, id. at
24−27, nor argues that Jangho and Permasteelisa came to
lose standing even if they had standing when they filed
their complaints in 2014.
    The government’s argument is simple. It starts with
the premise that the only specific subject of Commerce’s
rulings was Yuanda’s merchandise, not anyone else’s, and
then it asserts that the premise necessarily implies lack of
standing for Jangho and Permasteelisa. But that logic is
contrary to established law. “[W]hen the plaintiff is not
himself the object of the government action or inaction he
challenges, standing is not precluded, but it is ordinarily
‘substantially more difficult’ to establish.” Defenders of
Wildlife, 504 U.S. at 562 (emphasis added); see Summers,
555 U.S. at 493 (quoting that conclusion); Ass’n of Private
Sector Colls. & Univs. v. Duncan, 681 F.3d 427, 457−58
(D.C. Cir. 2012).
     The government’s analysis thus stops prematurely. It
omits the very inquiry called for and conducted by the just-
cited cases, namely, an inquiry into the actual or threat-
ened effect on the plaintiff of the specific challenged agency
action and desired judicial relief. That inquiry turns on the
facts determined in court, as appropriate to the procedural
stage of the decision at issue. See, e.g., Defenders of Wild-
life, 504 U.S. at 561; Salmon Spawning & Recovery All. v.
U.S. Customs & Border Prot., 550 F.3d 1121, 1131 n.9 (Fed.
Cir. 2008); Asahi Seiko Co. v. United States, 755 F. Supp.
2d 1316, 1325 (Ct. Int’l Trade 2011) (discussing the im-
portance of facts when determining if the plaintiff has
standing); Humane Soc. of U.S. v. Brown, 920 F. Supp. 178,
201 (Ct. Int’l Trade 1996) (discussing the “specific facts”
that the plaintiffs alleged to establish standing and the dif-
ferent implications of each stage of litigation). The nature
SHENYANG YUANDA ALUMINUM v. UNITED STATES                 17



of the agency ruling and the agency record may, of course,
be relevant, but finding Article III standing does not de-
pend on agency findings of the facts for standing; the
agency is not the forum for deciding whether the plaintiff
meets Article III requirements, which do not apply to agen-
cies. See Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131,
2143–44 (2016) (“Parties that initiate the [agency] proceed-
ing need not have a concrete stake in the outcome; indeed,
they may lack constitutional standing.”); Consumer Watch-
dog v. Wis. Alumni Research Found., 753 F.3d 1258, 1261
(Fed. Cir. 2014) (“To be clear, although Article III standing
is not necessarily a requirement to appear before an ad-
ministrative agency, once a party seeks review in a federal
court, ‘the constitutional requirement that it have standing
kicks in.’”).
    Conducting the required inquiry, we conclude that
Jangho and Permasteelisa have standing. In its complaint
challenging the March 2014 Commerce Ruling, Jangho ex-
pressly asserted: “[a]s a result of Commerce’s scope ruling,
Jangho’s curtain wall systems and curtain wall units are
now subject to the aluminum extrusions orders.” J.A. 590.
Similarly, Permasteelisa asserted: “As a result of Com-
merce’s [March 2014 Commerce Ruling], Permasteelisa’s
curtain wall is now subject to the [AD & CVD] Orders.”
J.A. 602. Those assertions allege that Jangho and Per-
masteelisa will be concretely harmed by being subjected to
the AD & CVD Orders’ duties as a result of the challenged
ruling. And judicial acceptance of at least some of the ra-
tionales Jangho and Permasteelisa advanced for reversing
the March 2014 Commerce Ruling would give them re-
dress, perhaps even a clear exclusion from the duties, for
future shipments if not past shipments. See also Village of
Arlington Heights v. Metropolitan Housing Development
Corp., 429 U.S. 252, 261−64 (1977) (standing may exist to
sue to remove one major obstacle to securing the desired
concrete benefit where a sufficient likelihood exists that
18            SHENYANG YUANDA ALUMINUM v. UNITED STATES




other obstacles can be removed); Apotex, Inc. v. Daiichi
Sankyo, Inc., 781 F.3d 1356, 1364−65 (Fed. Cir. 2015).
    Perhaps the government could have contested the
clearly alleged facts, or shown why the standing question
changed over time, such as when this court decided Yu-
anda CAFC 2015 and Commerce eventually relied on a
narrower ground (without ever giving up its initial broader
ground). But it did not. The government has never made
any filing, by way of answer or motion or otherwise, that
directly contradicts the just-quoted assertions or treats
standing in 2014 as different from standing later. Beyond
that, the government first agreed to consolidation of
Jangho’s and Permasteelisa’s cases with Yuanda’s, without
disputing standing, and then agreed to preliminary injunc-
tions against liquidations of Jangho’s and Permasteelisa’s
merchandise, thus tending to confirm that the outcome of
the cases could well affect whether Jangho and Per-
masteelisa had to pay the duties on their merchandise.
The Court of International Trade’s ultimate Judgment, di-
recting that their entries be liquidated, adds to that confir-
mation.
    Once one puts aside the legal position of the govern-
ment we have already rejected as inconsistent with govern-
ing precedent, the government has not shown that
Commerce’s various rulings in this matter themselves con-
tradict the assertions made by Jangho and Permasteelisa
about the effects of those rulings on them. Even as a gen-
eral matter, nothing about the nature of a scope ruling as
to a “particular type of merchandise,” 19 U.S.C.
§ 1516a(a)(2)(B)(vi) (emphasis added), precludes it from
having concrete effects on “interested parties” other than
the requester of the ruling, even when the bottom-line con-
clusion refers specifically to the requester’s merchandise.
In addressing a type of merchandise, Commerce can adopt
an interpretation finding coverage based on conditions that
also are met by others’ merchandise. See 19 C.F.R.
§ 351.255(k)(1) (Commerce “will take into account . . . prior
SHENYANG YUANDA ALUMINUM v. UNITED STATES                 19



scope determinations” when ruling on other requests); note
3, supra (quoting Commerce’s statement that it expects
CBP to consider the Yuanda scope rulings in addressing
Jangho’s and Permasteelisa’s merchandise).
     In the present matter, as we have explained, the
March 2014 Commerce Ruling stated a broad scope inter-
pretation—that the “finished goods kit” exclusion from the
AD & CVD Orders is inapplicable unless all curtain wall
units for a single curtain wall are part of the same entry.
J.A. 445, 448. As also explained above, Commerce commu-
nicated its broad interpretation to CBP right after the
March 2014 Commerce Ruling issued. J.A. 615. On this
record, we must find it likely that Jangho’s and Per-
masteelisa’s merchandise would be ineligible for exclusion
under that interpretation; indeed, Commerce eventually
recognized, in its May 2016 Commerce Ruling, that it had
no evidence that such a single entry for an entire curtain
wall ever occurred. J.A. 183, 249
     The government has made no argument that a differ-
ent result is warranted because Commerce eventually ar-
ticulated a narrower ground for finding Yuanda’s
merchandise ineligible for the “finished goods kit” exclu-
sion—focused on the materials and work needed for instal-
lation of curtain wall units, even if not part of an entire
curtain wall entry—and that ground was the basis for the
Court of International Trade’s affirmance of the ultimate
January 2017 Commerce Ruling. We have been given no
basis for thinking that Jangho and Permasteelisa are not
threatened with ineligibility on that same ground. In par-
ticular, the government has not argued that the eventual
narrowing of grounds makes any difference to the standing
inquiry; the government has not differentiated standing in
March 2014 from standing at later stages. Regardless,
Commerce persisted through all rounds of this proceeding
in pressing its broader, single-entry interpretation, see,
e.g., J.A. 59–65, 172–74, 315, 317, and it also advances that
20            SHENYANG YUANDA ALUMINUM v. UNITED STATES




view in this court, while featuring the narrower ground, see
U.S. Br. 54−59.
    For the foregoing reasons, taken together, we conclude
that Jangho and Permasteelisa have standing to press
their challenges in these cases.
                             III
        We review the grant of judgment on the agency rec-
ord without deference, applying the same standard used by
the Court of International Trade in reviewing Commerce’s
determinations. See Nan Ya Plastics Corp. v. United
States, 810 F.3d 1333, 1341 (Fed. Cir. 2016). We review
Commerce’s scope ruling for any legal error and for sub-
stantial-evidence     support.         See    19     U.S.C.
§ 1516a(b)(1)(B)(i); Nan Ya Plastics, 810 F.3d at 1341; Yu-
anda CAFC 2015, 776 F.3d at 1354. We see neither legal
error nor insufficient evidentiary support for the ultimate
Commerce determination, and we therefore affirm the
Court of International Trade’s decision.
    In Yuanda CAFC 2015, this court upheld Commerce’s
conclusion that curtain wall units themselves are not “fin-
ished merchandise.” See 776 F.3d at 1359. The only re-
maining issue for the curtain wall unit entries at issue here
is whether they are excluded when viewed (correctly) as
subassemblies. We see no error in Commerce’s conclusion
that they are not so excluded.
    We agree with Commerce’s straightforward reading of
the AD & CVD Orders’ language, quoted at the outset of
this opinion, as excluding “subassemblies” only if they are
“imported as part of the finished goods ‘kit’” as defined. See
76 Fed. Reg. at 30,651. Commerce adopted two interpreta-
tions of the “finished goods kit” definition itself. In its
broader ground, pressed throughout this proceeding, Com-
merce concluded that the “finished goods kit” definition ap-
plies to curtain wall units “only if all of the necessary
curtain wall units are imported at the same time.”
SHENYANG YUANDA ALUMINUM v. UNITED STATES                   21



J.A. 315, 317. In its narrower ground of decision, adopted
after several remands, Commerce interpreted the defini-
tion as requiring, at least, that a subassembly include “all
the necessary hardware and components” for, and not “re-
quire further ‘finishing’ or ‘fabrication’ prior to,” installa-
tion in an overall finished product (here, the curtain wall).
J.A. 65.
     We agree with Commerce as to its broader ground for
its scope ruling. We conclude that Commerce is correct in
its reading of the language of the AD & CVD Orders. The
Orders state that “[a] finished goods kit is understood to
mean a packaged combination of parts that contains, at the
time of importation, all of the necessary parts to fully as-
semble a final finished good” and also meets the “as is” re-
quirement. 76 Fed. Reg. at 30,651. The straightforward
meaning of the quoted language, as applied to curtain
walls, is that a “finished goods kit” must contain, “at the
time of importation,” all the pieces needed to assemble the
curtain wall (which this court has already held is the only
“final finished good”), which must include all the required
curtain wall units. Entering merchandise is not a “finished
goods kit” unless it is a “packaged combination” of the re-
quired components at the time of importation. That re-
quirement focuses only on the physical contents of the
“packaged combination” at a particular time, not on con-
tractual obligations that might link one “packaged combi-
nation” to another, later-entering one.
     We also agree with Commerce as to its narrower
ground. Commerce found that the curtain wall units as
entered did not meet the condition that they be ready for
installation “as is,” and substantial evidence supports that
finding. Commerce compared Yuanda’s technical drawings
of its curtain wall units to its import documentation and
found that the material imported would not complete the
curtain wall unit because it did not contain hangers, lock
panels, shims, and embeds necessary to piece the curtain
wall units together. J.A. 35, 67. Once the curtain wall
22               SHENYANG YUANDA ALUMINUM v. UNITED STATES




units are hung, Commerce added, the purchaser would
need to waterproof the connection between adjacent units
and trim and punch the units to ensure that they fit next
to each other. J.A. 68. Commerce also identified other
information about additional finishing needed. J.A. 72. On
those grounds, Commerce found that the curtain wall units
at issue are not ready to be added to the entire curtain wall
“as is.” See 76 Fed. Reg. at 30,651. We have been pointed
to no evidence that made it unreasonable for Commerce to
find for that reason that the units at issue are not excluded
from the AD & CVD Orders, but are within their scope. 4
                             IV
    For the foregoing reasons, we hold that Jangho and
Permasteelisa have standing, and we affirm the judgment
of the Court of International Trade.
     No costs.
                        AFFIRMED




     4  We reject the request of Jangho and Permasteelisa
that we order Commerce to clarify its instructions issued
to CBP regarding suspension of liquidation. They have not
persuasively identified a legal basis for that request. A
statutory or regulatory basis for such a request is not es-
tablished by our constitutional-standing conclusion that
Jangho and Permasteelisa are sufficiently threatened with
injury by the scope rulings even if they are not the direct
subject of those rulings.